652 S.E.2d 257 (2007)
James A. BURGIN
v.
Willard Ray OWEN and wife, Arimella H. Owen.
No. 189P07.
Supreme Court of North Carolina.
October 11, 2007.
Edgar R. Bain, Lillington, for Burgin.
Christopher L. Carr, for Owen.
Prior report: ___ N.C.App. ___, 640 S.E.2d 427.

ORDER
Upon consideration of the petition filed by Plaintiff on the 19th day of April 2007 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."